Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 6, 1978, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The court charged the jury that "a person is presumed to intend the natural consequence of his act”, a charge which was disaffirmed by the decision of the United States Supreme Court in Sandstrom v Montana (442 US 510). However, intent was not at issue. Defense counsel conceded, in his summation, that the issue in this case was that of identification. Therefore, any error in this portion of the charge was harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230). Although the trial court refused to deliver the defendant’s proposed charge as to the issue of identification, the charge given sufficiently alerted the jury to the possibility of mistaken identification and, hence, was proper. Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.